 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   ANDRUE LEE JEFFERSON, JR.,                       )   Case No.: 1:17-cv-01694 - JLT
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING THE REQUEST FOR A
                                                      )   THIRD EXTENSION OF TIME
13          v.                                        )
                                                      )
14   NANCY A. BERRYHILL,                              )   (Doc. 17)
     Acting Commissioner of Social Security,          )
15                                                    )
                    Defendant.                        )
16
17          On October 9, 2018, the parties filed a stipulation for third extension of time in this action.

18   (Doc. 11) The parties have exchanged confidential letter briefs (Docs 15, 16), and now request the

19   extension of the deadline for Plaintiff to file an opening brief “to allow the parties to continue with

20   further settlement discussions.” (Doc. 17 at 2) Good cause appearing, the Court ORDERS:

21          1.      The parties’ joint request for a third extension of time is GRANTED; and

22          2.      Plaintiff SHALL file an opening brief no later than November 10, 2018.

23
24   IT IS SO ORDERED.

25      Dated:     October 10, 2018                             /s/ Jennifer L. Thurston
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
